Case 2:19-cv-14146-KM-ESK Document 38 Filed 05/31/19 Page 1 of 23 PageID: 406




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

LOUISIANA HEALTH SERVICE & INDEMNITY
COMPANY D/B/A BLUE CROSS AND BLUE
SHIELD OF LOUISIANA, and HMO LOUISIANA,
INC., on behalf of themselves and all others similarly
situated,

       Plaintiffs,
                            v.                                CIVIL ACTION NO. 1:19-cv-00474

JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
INC., JANSSEN RESEARCH & DEVELOPMENT,
LLC, and BTG INTERNATIONAL LIMITED,

       Defendants

MAYOR AND CITY COUNCIL OF BALTIMORE, on
behalf of itself and all others similarly situated,

       Plaintiffs,
                            v.
                                                              CIVIL ACTION NO.: 1:19-cv-00605
JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
INC., JANSSEN RESEARCH & DEVELOPMENT,
LLC, and BTG INTERNATIONAL LIMITED,

       Defendants

IRON WORKERS DISTRICT COUNCIL
(PHILADELPHIA and VICINITY) HEALTH BENEFIT
PLAN, on behalf of itself and all those similarly situated,

       Plaintiffs,
                            v.
                                                              CIVIL ACTION NO.: 1:19-cv-00642
JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
INC., JANSSEN RESEARCH & DEVELOPMENT,
LLC, and BTG INTERNATIONAL LIMITED,

       Defendants.




                                                      1
Case 2:19-cv-14146-KM-ESK Document 38 Filed 05/31/19 Page 2 of 23 PageID: 407




KENTUCKY LABORERS DISTRICT COUNCIL
HEALTH AND WELFARE FUND, on behalf of itself
and all those similarly situated,

        Plaintiffs,
                             v.
                                                             CIVIL ACTION NO.: 1:19-cv-00658
JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
INC., JANSSEN RESEARCH & DEVELOPMENT,
LLC, and BTG INTERNATIONAL LIMITED,

        Defendants


                   PLAINTIFFS’ MEMORANDUM IN SUPPORT OF
               MOTION FOR APPOINTMENT OF INTERIM COUNSEL FOR
                            THE PROPOSED CLASS

         Plaintiffs Louisiana Health Service & Indemnity Company d/b/a Blue Cross and Blue

Shield of Louisiana (BCBSLA), HMO Louisiana, Inc. (HMOLA), Mayor and City Council of

Baltimore (Baltimore), Iron Workers District Council (Philadelphia and Vicinity) Health Benefit

Plan (Iron Workers), and Kentucky Laborers District Council Health and Welfare Fund

(Kentucky Laborers), (collectively, the purchasers), on behalf of themselves and the proposed

class of purchasers of the drug Zytiga (abiraterone acetate) and its A/B-rated generic equivalent,

jointly move this Court pursuant to Rule 23(g)(1) and (3), the appointment of interim co-lead

counsel for the proposed class.

                                    I.      BACKGROUND

         On April 18, 2019, BCBSLA and HMOLA filed an action on behalf of themselves and a

proposed class of individuals and entities who purchased or provided reimbursement for some or

all of the purchase price of Zytiga (abiraterone acetate) and its A/B-rated generic equivalents.1



    1
      Louisiana Health Service & Indemnity Co., v. Janssen Biotech, Inc., et al., 19-cv-00474
(E.D. Va. April 18, 2019).



                                                     2
Case 2:19-cv-14146-KM-ESK Document 38 Filed 05/31/19 Page 3 of 23 PageID: 408




The complaint alleges that Janssen Biotech, Inc., Janssen Oncology, Inc., Janssen Research &

Development, LLC, and BTG International Limited (collectively, the defendants) engaged in

sham patent litigation designed to delay and prevent generic competition. As a result of that

sham litigation, purchasers (a) were prevented from purchasing a generic version of Zytiga from

at least October 2017 (and potentially as early as December 2016) until November 2018 and (b)

have been forced to pay substantially higher prices for brand Zytiga.

        On May 16, 2019, Baltimore filed a similar action, also in this district.2 The Baltimore

action names the same defendants, details the same misconduct, and asserts the same causes of

action as the BCBSLA/HMOLA complaint. On May 24, 2019, Iron Workers,3 and on May 28,

2019 Kentucky Laborers, did the same.4

        II.   APPOINTMENT OF INTERIM LEAD COUNSEL IS APPROPRIATE

        The purchasers propose that Thomas Sobol and Lauren Barnes of Hagens Berman Sobol

Shapiro LLP, James Dugan of The Dugan Law Firm, Sharon Robertson of Cohen Milstein

Sellers & Toll PLLC, Joseph Meltzer of Kessler Topaz Meltzer & Check, LLP, and Joe Leniski

of Branstetter, Stranch & Jennings, PLLC, each be appointed as co-lead counsel for the proposed

class.5 The purchasers further propose that Thomas Sobol and Lauren Barnes of Hagens Berman


    2
     Mayor and City Council of Baltimore v. Janssen Biotech, Inc., et al., 19-cv-00605 (E.D.
Va. May 16, 2019).
    3
     Iron Workers District Council (Philadelphia and Vicinity) Health Benefit Plan v. Janssen
Biotech, Inc., et al., 19-cv-00642 (E.D. Va. May 24, 2019).
    4
       Kentucky Laborers District Council Health and Welfare Fund v. Janssen Biotech, Inc., et
al., 19-cv-00658 (E.D. Va. May 28, 2019).
    5
      Lead plaintiffs may retain multiple firms as co-lead counsel. In re Merck & Co. Sec. Litig.,
432 F.3d 261, 267 (3d Cir. 2005); see also In re Municipal Derivatives Antitrust Litig., 252
F.R.D. 184, 186-87 (S.D.N.Y. 2008) (recognizing that appointment of multiple firms as class
counsel is appropriate where those firms have expended time and resources identifying and
investigating the alleged violations and the class litigation would benefit from the collective
resources of those firms).



                                                     3
Case 2:19-cv-14146-KM-ESK Document 38 Filed 05/31/19 Page 4 of 23 PageID: 409




Sobol Shapiro LLP and Sharon Robertson of Cohen Milstein Sellers & Toll PLLC be appointed

as co-chairs of the co-lead counsel committee.

          Appointment of co-lead counsel accords with Federal Rule of Civil Procedure 23(g) and

the Manual for Complex Litigation (Fourth) (the Manual), facilitates the orderly advancement of

the litigation, and results in a substantial time savings for the parties and the Court.6

          The Manual recommends that the court select and authorize one or more attorneys or

firms to act on behalf of other counsel and their clients early in complex litigation.7 Counsel so

designated “assume a responsibility to the court and an obligation to act fairly, efficiently, and

economically in the interests of all parties and parties’ counsel.”8 Appointing interim class

counsel at this juncture will permit these cases to move forward expeditiously, avoid duplicative

work on behalf of the proposed class, and clarify plaintiffs’ counsel with whom the defendants

need to confer.9

          According to the Manual, “[f]ew decisions by the court in complex litigation are as

difficult and sensitive as the appointment of designated counsel.”10 Lead counsel is charged with

formulating (in consultation with other counsel) and presenting positions on substantive and

procedural issues.11 And lead counsel may task sub-committees with preparing briefs or



    6
     See Manual §§ 10.22, 10.221; cf. In re Linerboard Antitrust Litig., 292 F. Supp. 2d 644,
653 (E.D. Pa. 2003) (“[t]he multiplicity of suits requires that the district court be allowed to
combine procedures, appoint lead counsel, recognize steering committees of lawyers, limit and
manage discovery, etc. to minimize expense to all litigants and to provide judicial efficiency”)
(quotation omitted).
    7
        Manual for Complex Civil Litigation, § 10.22 (4th ed. 2009).
    8
        Id.
    9
        Id.
    10
         Manual § 10.224 (court’s responsibilities regarding role of counsel).
    11
         Manual § 10.221 (organizational structures).



                                                        4
Case 2:19-cv-14146-KM-ESK Document 38 Filed 05/31/19 Page 5 of 23 PageID: 410




conducting discovery, but should try to avoid unnecessary duplication of efforts and control fees

and expenses.12

          The most common means of selecting class counsel is the so-called “private ordering”

approach, whereby involved counsel jointly come to a representational consensus and submit

their recommendation for approval.13 Courts encourage the private ordering process of co-lead

counsel selection, particularly where, as here, the litigation will require substantial work by

plaintiffs’ counsel and significant resources to finance the expenses of the litigation.14

          Because the responsibilities of interim class counsel mirror those of class counsel

(appointed after the class has been certified), courts consider the same factors enumerated in

Rule 23(g)(1)(A) in selecting interim class counsel.15 The Federal Rules of Civil Procedure

instruct courts to consider the following when appointing class counsel: (i) the work counsel has

done in identifying or investigating potential claims in the action; (ii) counsel’s experience in

handling class actions, other complex litigation and claims of the type asserted in the action;

(iii) counsel’s knowledge of the applicable law; and (iv) the resources counsel will commit to

representing the class.16




    12
         Id.
    13
       See Manual § 21.272 (“The lawyers agree who should be lead class counsel and the court
approves the selection after a review to ensure that the counsel selected is adequate to represent
the class interests.”).
    14
         See id. at § 10.22.
     Hodges v. Bon Secours Health Sys., Nos. 1:16-cv-1079-RBD, 1:16-cv-1150-RBD, 2016
    15

WL 4447047, at *1 (D. Md. Aug. 24, 2016).
    16
         Fed. R. Civ. P. 23(g)(1)(A).



                                                       5
Case 2:19-cv-14146-KM-ESK Document 38 Filed 05/31/19 Page 6 of 23 PageID: 411




           The court may also consider any other matter “pertinent to counsel’s ability to fairly and

adequately represent the interests of the class”17 Of course, at bottom, the Court must conclude

“[c]lass counsel [will] fairly and adequately represent the interests of the class.”18

           The proposed co-lead counsel satisfy the applicable criteria for serving as counsel for the

proposed class. Each of the proposed co-lead counsel firms has worked to identify and

investigate the potential claims; is experienced in handling complex class actions and antitrust

litigation, particularly pharmaceutical antitrust litigation; possesses in-depth knowledge of the

applicable law; and has adequate resources to commit to representing the proposed class.19

           The firms are all experienced antitrust class action firms, have worked collegially and

collaboratively on many similar antitrust cases, and have substantial experience working in a

wide range of complex antitrust matters. As described in the firm resumes attached as Exhibits

A, B, C, D, and E, attorneys at these firms have decades of experience litigating some of the

nation’s most complicated antitrust class actions and have successfully recovered billions of

dollars in damages for class members. The firms have the resources necessary to prosecute this

action and will devote those resources to the prosecution of this action in the best interest of the

class.

A.         Hagens Berman Sobol Shapiro LLP

           Hagens Berman Sobol Shapiro LLP (HBSS) has extensive experience in pharmaceutical

antitrust litigation. HBSS specializes in the representation of plaintiffs in class actions and multi-

party, large-scale complex litigation, and is regularly listed in the National Law Journal’s




     17
          Fed. R. Civ. P. 23(g)(1)(B).
     18
          Fed. R. Civ. P. 23(g)(2) and (4).
     19
          See Fed. R. Civ. P. 23(g)(1).



                                                        6
Case 2:19-cv-14146-KM-ESK Document 38 Filed 05/31/19 Page 7 of 23 PageID: 412




Plaintiffs’ Hot List. The firm’s Boston office leads HBSS’s drug litigation efforts and has

significant experience representing purchasers in pharmaceutical antitrust actions.20 Thomas M.

Sobol is the Managing Partner of the firm’s Boston office, with thirty-five years of experience in

complex civil litigation. Lauren Barnes is a partner with sixteen years of experience in

pharmaceutical fraud and pricing litigation. They, along with Gregory Arnold (Of Counsel), will

be primarily responsible for HBSS’ participation in this matter.

         Members of the HBSS’s Boston office have been appointed lead, co-lead, or liaison

counsel in numerous pharmaceutical antitrust litigation matters, including:

   •     In re Ranbaxy Generic Drug Application Antitrust Litig., No. 19-md-2878 (D. Mass.);

   •     Mayor and City Council of Baltimore v. Actelion Pharmaceuticals Ltd., No. 18-cv-03560
         (D. Md.);

   •     In re Celebrex (Celecoxib) Antitrust Litig., No. 14-cv-00361 (E.D. Va.);

   •     In re Asacol Antitrust Litig., No. 16-cv-11498 (D. Mass.);

   •     In re Aggrenox Antitrust Litig., No. 14-md-2516 (D. Conn.);

   •     In re Solodyn (Minocycline Hydrochloride) Antitrust Litig., No. 14-md-02503 (D. Mass.);

   •     In re Lidoderm Antitrust Litig., 14-md-2521 (N.D. Cal.);

   •     In re Loestrin 24 FE Antitrust Litig., 13-md-2472 (D.R.I.);

   •     In re Niaspan Antitrust Litig., No. 13-md-2460 (E.D. Pa.);

   •     In re Nexium (Esomeprazole) Antitrust Litig., No. 12-md-02409 (D. Mass.);

   •     In re Skelaxin (Metaxalone) Antitrust Litig., No. 12-md-2343 (E.D. Tenn.);

   •     In re Effexor XR Antitrust Litig., No. 3:11-cv-05479 (D.N.J.);

   •     In re Lipitor Antitrust Litig., MDL No. 2332 (D.N.J.);



    20
      Additional information on HBSS, its lawyers, and its experience can be found in the
attached Exhibit A and at www.hbsslaw.com.



                                                     7
Case 2:19-cv-14146-KM-ESK Document 38 Filed 05/31/19 Page 8 of 23 PageID: 413




   •   In re Prograf Antitrust Litig., MDL No. 2242 (D. Mass.);

   •   In re Prandin Direct Purchaser Antitrust Litig., No. 10-cv-12141 (E.D. Mich.);

   •   In re Flonase Antitrust Litig., No. 08-cv-3149 (E.D. Pa.);

   •   In re Wellbutrin XL Antitrust Litig., No. 08-cv-02431 (E.D. Pa.);

   •   In re OxyContin Antitrust Litig., MDL No. 1603 (S.D.N.Y.);

   •   In re Metoprolol Succinate Direct Purchaser Antitrust Litig., No. 06-cv-52 (D. Del.);

   •   In re Tricor Indirect Purchasers Antitrust Litig., No. 05-cv-0360 (D. Del.);

   •   In re Neurontin Antitrust Litig., MDL No.1479 (D.N.J.);

   •   In re Paxil Direct Purchaser Litig., No. 03-cv-4578 (E.D. Pa.);

   •   In re Augmentin Antitrust Litig., No. 02-cv-442 (E.D. Va.); and

   •   In re Relafen Antitrust Litig., No. 01-cv-12239 (D. Mass.).

       In addition, reflecting HBSS’s broad experience in pharmaceutical industry litigation

generally, HBSS has also been appointed lead or co-lead counsel in many pharmaceutical

industry pricing and marketing actions, including:

   •   In re New England Compounding Pharmacy, Inc. Products Liability Litig., MDL No.
       2419 (D. Mass.) (fungal meningitis outbreak; as co-lead counsel, helped achieve nearly
       $200 million settlement for tort victims);

   •   New England Carpenters Health Benefits Fund v. First DataBank, Inc. and McKesson
       Corp., No. 05-cv-11148 (D. Mass.) (AWP manipulation action resulting in $350 million
       settlement for consumers and third party payors as well as significant national changes to
       brand name drug pricing, including a rollback of benchmark prices for more than 400 of
       the most widely used drugs);

   •   In re Bextra and Celebrex Marketing Sales Practices and Product Liability Litig., MDL
       No. 1699 (N.D. Ca.) ($89 million settlement for consumers and third party payors);

   •   Kaiser Foundation Health Plan, et al v. Pfizer, Inc., et al, No. 04-cv-10739 (D. Mass.)
       (Neurontin promotion action resulting in trebled jury verdict of $142 million for a single
       third party payor);

   •   In re Vioxx Products Liability Litig., MDL No.1657 (E.D. La.) ($80 million settlement
       for resolution of some third party payor claims);




                                                     8
Case 2:19-cv-14146-KM-ESK Document 38 Filed 05/31/19 Page 9 of 23 PageID: 414




     •   In re Vytorin/Zetia Marketing, Sales Practices and Products Liability Litig., MDL No.
         193 (D.N.J.) ($41.5 million settlement for consumers and third party payors);

     •   Government Employees Hospital Association v. Serono, No. 05-cv-11953 (D. Mass.)
         (Serostim promotion action resulting in $24 million settlement for consumers and third
         party payors);

     •   In re Pharmaceutical Industry Average Wholesale Price Litig., MDL No. 1456 (D.
         Mass.) (AWP manipulation action resulting in $360 million in settlements for consumers
         and third party payors as well as injunctive relief that re-shaped United States drug
         pricing); and

     •   In re Lupron Marketing and Sales Practices Litig., MDL No. 1430 (D. Mass.) ($150
         million settlement for consumers and third party payors).

B.       The Dugan Law Firm

         The Dugan Law Firm has years of experience in complex litigation with an extensive

record in serving as lead, co-lead, executive committee, and related counsel in pharmaceutical

litigation including pharmaceutical antitrust litigation. James R. Dugan, II, the firm’s head, is

currently serving on the Plaintiffs’ Steering Committee in In Re: Generic Pharmaceuticals

Pricing Antitrust Litigation, No. 16-md-2724 (E.D. Pa.) before Judge Cynthia Rufe, as co-lead in

In Re: Ranbaxy Generic Drug Application Antitrust Litigation, No. 19-md-2878 (D. Mass.)

before Judge Nathaniel Gorton, and as a member of the Plaintiffs’ Executive Committee in In

Re: National Prescription Opiate Litigation, No. 17-md-02804 (N.D. Ohio) before Judge Dan

Aaron Polster. Mr. Dugan was also appointed to the Plaintiffs’ Executive Committee for Indirect

Purchasers in In Re: Nexium (Esomeprazole) Antitrust Litigation, No. 12-md-02409 (D. Mass)

before Judge William Young.

         James Dugan has been appointed to leadership roles in numerous other pharmaceutical,

antitrust, and complex litigation matters, including:

     •   In Re: Synthroid Marketing Litigation, (MDL No. 1182) (1997-2004) USDC for the
         Northern District of Illinois, Eastern Division, Judge Elaine E. Bucklo. Co-Lead Counsel
         for a class of third party-payors. Settlement: $45,000,000.00




                                                        9
Case 2:19-cv-14146-KM-ESK Document 38 Filed 05/31/19 Page 10 of 23 PageID: 415




   •   In Re: Diet Drugs Litigation, (MDL No. 1203) (1997-2002) USDC for the Eastern
       District of Pennsylvania, Judge Lewis C. Bechtle. Co-Lead Counsel for a large group of
       individually represented third-party payors. Settlement: $35,000,000.00

   •   In Re: Propulsid Litigation, (MDL No. 1355) (2000-2013) USDC for the Eastern
       District of Louisiana, Judge Eldon Fallon. Member: Plaintiffs’ Steering Committee.
       Settlement: $90,000,000.00

   •   In Re: Rezulin Products Liability Litigation, (MDL No. 1348) (2000-2008) USDC for the
       Southern District of New York, Judge Lewis A. Kaplan. Mr. Dugan was appointed by the
       court as Liaison Counsel to a class of Health Benefit Providers. Settlement:
       $22,500,000.00

   •   In Re: Baycol Products Liability Litigation, (MDL No. 1431) (2001-2007) USDC for the
       District of Minnesota, Judge Michael Davis. Member: Plaintiffs’ Steering Committee.
       Settlement: 1,000,000,000.00

   •   In Re: Meridia Products Liability Litigation, (MDL No. 1481) (2002-2006) USDC for
       the Northern District of Ohio, Judge James S. Gwin. Member: Plaintiffs’ Steering
       Committee.

   •   In Re: Serzone Products Liability Litigation, (MDL No. 1477) (2002-2007) USDC for the
       Southern District of West Virginia, Judge Joseph R. Goodwin. Member: Plaintiffs’
       Steering Committee. Settlement: $90,000,000.00

   •   In Re: Neurontin Marketing & Sales Practices Litigation, (MDL No. 1629) (2004-2014)
       USDC for the District of Massachusetts, Judge Patti B. Saris. Member: Plaintiffs’
       Steering Committee. Settlement: $325,000,000.00

   •   In Re: Vioxx Products Liability Litigation, (MDL No. 1657) (2005-2018) USDC for the
       Eastern District of Louisiana, Judge Fallon, Magistrate Judge Knowles. Member: Co-
       Chair Purchase Claims Committee. Settlement: $80,000,000.00

   •   In Re: Zyprexa Marketing and Sales Practices Litigation, (MDL No. 1596) (2005-2012)
       USDC for the Eastern District of New York, Judge Weinstein and Magistrate Judge
       Chrein. Member: Co-Lead Counsel for the Purchase Claims. Settlement: $4,500,000.00

   •   In Re: Bextra and Celebrex Marketing and Sales Practices and Products Liability
       Litigation, (MDL No. 1699) (2006-2010) USDC for the Northern District of California,
       Judge Breyer. Member: Purchase Claims Committee. Settlement: $89,000,000.00

   •   In Re: Fosamax Product Liability Litigation, (MDL No. 1789) (2006-2018) USDC for
       the Southern District of New York, Judge Keenan. Member: Plaintiffs’ Steering
       Committee.




                                                 10
Case 2:19-cv-14146-KM-ESK Document 38 Filed 05/31/19 Page 11 of 23 PageID: 416




   •   In Re: Oxycontin Marketing and Sales Practices Litigation (2007-2009) USDC for the
       Southern District of New York, Judge Koel. Co-lead counsel for third-party payors.
       Settlement: $20,000,000.00

   •   In Re: Ketek Marketing and Sales Practices Litigation (2008-2014) USDC for the
       Eastern District of New York, Judge Townes. Co-lead Counsel for third-party payors.

   •   In Re: Vytorin Marketing, Sales Practice, and Products Liability, (MDL No. 1938)
       (2008-2010) USDC for the District of New Jersey, Judge Dennis M. Cavanaugh.
       Member: Plaintiffs’ Steering Committee. Settlement: $45,000,000.00

   •   In Re: Actimmune Product Liability Litigation, (08-CV-3797-MHP) (2009-2012) USDC
       for the Northern District of California, Judge Marilyn H. Patel. Member: Plaintiffs’
       Steering Committee.

   •   In Re: Fosamax Femur Litigation, (MDL No. 2243) (2011–Present) USDC for the
       District of New Jersey, Judge Joel A. Pisano. Member: Plaintiffs’ Steering Committee.

   •   In re: Avandia Marketing and Sales Practices Litigation (MDL No. 1871) (2009-
       Present) USDC for the Eastern District of Pennsylvania, Judge Cynthia M. Rufe.
       Member: Co-Lead Counsel for Plaintiffs’ Third-Party Payors.

   •   In Re: Effexor Antitrust Litigation (11-CV-05590) (2011-Present) USDC for the District
       of New Jersey, Judge Joel A. Pisano. Member: Executive Committee for Indirect
       Purchasers.

   •   In Re: Prograf Antitrust Litigation, (MDL No. 2242) (2011-Present) USDC for District
       of Massachusetts, Judge Rya W. Zobel. Member: Co-Lead Counsel for Indirect
       Purchasers. Settlement: $13,000,000.00

   •   In Re: Skelaxin (Metaxalone) Antitrust Litigation, (MDL No. 2343) (2012-2015), USDC
       for the Eastern District of Tennessee, Judge Curtis L. Collier. Member: Plaintiffs’
       Executive Committee for Indirect Purchasers. Settlement: $4,000,000.00

   •   In Re: Pradaxa (Dabigatran Etexilate) Products Liability Litigation, (MDL No. 2385)
       (2012-2014), USDC for Southern District of Illinois, Judge David R. Herndon. Member:
       Plaintiffs’ Steering Committee. Settlement: $650,000,000.00

   •   In Re: Nexium (Esomeprazole) Antitrust Litigation, (MDL No. 2409) (2012-2015),
       USDC for the District of Massachusetts, Judge William G. Young. Member: Plaintiffs’
       Executive Committee for Indirect Purchasers.

   •   In Re: Fresenius Granuflo/Naturallte Dialysate Products Liability Litigation, (MDL No.
       2428 (2013-Present) USDC for the District of Massachusetts, Judge Douglas P.
       Woodlock. Member: Plaintiffs’ Steering Committee. Settlement: $250,000.00




                                                 11
Case 2:19-cv-14146-KM-ESK Document 38 Filed 05/31/19 Page 12 of 23 PageID: 417




     •    In Re: Suboxone (Buprenorphine Hydrochloride and Naloxone) Antitrust Litigation,
          (MDL No. 2445) (2013–Present), USDC for the Eastern District of Pennsylvania, Judge
          Mitchell S. Goldberg. Member: Plaintiffs’ Executive Committee for Indirect Purchasers.

     •    In Re: Niaspan Antitrust Litigation, (MDL No. 2460) (2013-Present). USDC for the
          Eastern District of Pennsylvania, Judge Jan E. DuBois. Member: Plaintiffs’ Executive
          Committee for Indirect Purchasers.

     •    In Re: Lidoderm Antitrust Litigation, (MDL No. 2521) (2014-Present). USDC for the
          Northern District of California, Judge William H. Orrick. Member: Plaintiffs’ Executive
          Committee for Indirect Purchasers. Settlement: $105,000,000.00

          In all of these cases in which Mr. Dugan and the Dugan Law Firm have served in

leadership roles, they have contributed significantly to the prosecution of the case by, for

example, writing and arguing dispositive motions and briefs, taking and defending the

depositions of key fact and expert witnesses, and/or successfully negotiating multi-million dollar

settlements for the benefit of class members.21

C.        Cohen Milstein Sellers & Toll, PLLC

          Cohen Milstein Sellers & Toll PLLC has extensive experience in class action cases,

including pharmaceutical antitrust cases. Sharon K. Robertson spearheads Cohen Milstein’s

pharmaceutical antitrust cases. While Ms. Robertson has the support of experienced colleagues

and substantial resources of Cohen Milstein, she would be the attorney primarily responsible for

Cohen Milstein’s efforts.

          Ms. Robertson has been recognized by Law360 as one of only a few female antitrust

litigators to secure leadership roles in high-profile MDLs. With Ms. Robertson at the helm,




     21
       Additional cases in which Mr. Dugan has served in similar leadership roles are listed on
his resume attached hereto as Exhibit B.



                                                     12
Case 2:19-cv-14146-KM-ESK Document 38 Filed 05/31/19 Page 13 of 23 PageID: 418




Cohen Milstein has been appointed lead or co-lead counsel in numerous pharmaceutical antitrust

cases, including:22

            •   Mayor and City Council of Baltimore v. Actelion Pharmaceuticals Ltd., (D. Md.);

            •   In re Loestrin 24 Fe Antitrust Litig. (D. R.I.);

            •   In re Lipitor Antitrust Litig. (D. N.J.);

            •   In re Lidoderm Antitrust Litig. (N.D. Cal.); and

            •   In re Nexium (Esomeprazole) Antitrust Litig. (D. Mass.).

         Cohen Milstein has been appointed to the executive committee in:

            •   In re Aggrenox Antitrust Litig. (D. Conn.);

            •   In re Suboxone Antirust Litig. (E.D. Pa.);

            •   In re Niaspan Antitrust Litig. (E.D. Pa.);

            •   In re Actos Antitrust Litig. (S.D.N.Y.); and

            •   In re Solodyn (Minocycline Hydrochloride) Antitrust Litig. (D. Mass.).

         Ms. Robertson also serves or served as counsel in:

            •   In re Intuniv Antitrust Litig. (D. Mass.);

            •   In re Generic Pharm. Pricing Antitrust Litig. (E.D. Pa.);

            •   In re Zetia (Ezetimibe) Antitrust Litig. (E.D. Va.);

            •   In re Celebrex (Celecoxib) Antitrust Litig. (E.D. Va.);

            •   Meijer et al. v. Ranbaxy et al. (D. Mass.); and

            •   In re Suboxone (Buprenorphine Hydrochloride and Naloxone) Antitrust Litig. (E.D.
                Pa.).




    22
      Additional information on Cohen Milstein and cases in which Ms. Robertson has served in
similar leadership roles are listed on her resume attached hereto as Exhibit C.



                                                       13
Case 2:19-cv-14146-KM-ESK Document 38 Filed 05/31/19 Page 14 of 23 PageID: 419




          Ms. Robertson also has substantial antitrust experience outside the pharmaceutical

context in matters for which Cohen Milstein has been appointed trial counsel or co-lead counsel,

including:

              •   In re Blood Reagents Antitrust Litig. (E.D. Pa.);

              •   Fleischman et al. v. Albany Medical Center et al. (N.D.N.Y.); and

              •   In re Urethane Antitrust Litig. (D. Kan.).

          In addition to leading complex MDLs, Sharon Robertson is an accomplished trial lawyer.

She served as a trial team member in two of the largest antitrust cases tried to verdict, In re

Urethane Antitrust Litigation, where the jury returned a $400 million verdict which was trebled

by the court to $1.06 billion, resulting in the largest price-fixing verdict in U.S. history, and In re

Nexium Antitrust Litigation, the first pharmaceutical antitrust case to go to trial following the

Supreme Court’s landmark decision in FTC v. Actavis.23

D.        Kessler Topaz Meltzer & Check, LLP

          Kessler Topaz (KTMC) is one of the nation’s largest firms specializing in the prosecution

of complex class action litigation. Since its founding, the firm has developed a reputation for

excellence in litigating complex cases, including in pharmaceutical antitrust actions, and has

recovered billions of dollars on behalf of the clients and classes it represents. As the firm’s resume

reflects, Kessler Topaz has successfully prosecuted (and is currently prosecuting) some of the

largest and most complex class actions in U.S. history.24

          KTMC has ample resources necessary to litigate any complex case with nearly 100

attorneys, an in-house investigative department, experienced support staff, and offices on both


     23
          FTC v. Actavis, 570 U.S. 756 (2013).
      Additional information on KTMC, its lawyers, and its experience can be found in the
     24

attached Exhibit D.



                                                       14
Case 2:19-cv-14146-KM-ESK Document 38 Filed 05/31/19 Page 15 of 23 PageID: 420




coasts. This case will also likely involve a substantial financial investment that KTMC is more

than able to meet -- we fund our cases and do not rely on litigation funders.

       KTMC has considerable experience, including in leadership capacities, in litigating

pharmaceutical antitrust and pricing actions. Examples include:

   •   State of Alaska v. Janssen Ortho, LLC, No. 11-cv-00002 (D. Alaska) (lead counsel);

   •   In re Augmentin Antitrust Litig., No. 02-cv-442 (E.D. Va.) (co-lead counsel);

   •   In re DDAVP Indirect Purchaser Antitrust Litigation, No. 05 Civ. 2237 (S.D.N.Y.) (co-
       lead counsel);

   •   In re Flonase Antitrust Litig., No. 08-cv-3149 (E.D. Pa.) (co-lead counsel);

   •   Cleveland Bakers and Teamsters Health and Welfare Fund v. Abbvie Inc., No. 19-cv-
       03168 (N.D. Ill.);

   •   In re Insulin Pricing Litigation, No. 17-699 (D.N.J.) (executive committee member);

   •   In re Intuniv Antitrust Litigation, No 16-cv-12653 (D. Mass.);

   •   In re Loestrin 24 Fe Antitrust Litig., No. 13-md-2472 (D.R.I.) (co-lead counsel);

   •   Steve Bullock, Attorney General of the State of Montana, ex rel. The State of Montana v.
       Astrazeneca Pharm., No. CDV-2010-1203 (Mont. 1st Jud. Dist.) (lead counsel);

   •   In re Niaspan Antitrust Litigation, No. 13-MD-2460 (E.D. Pa);

   •   Vista Healthplan, Inc. v. Cephalon, Inc., No. 06-cv-01833 (E.D. Pa.) (co-lead counsel);

   •   In re Ranbaxy Generic Drug Application Antitrust Litigation, No. 19-MD-02878 (D.
       Mass.);

   •   In re Remeron Antitrust Litig., No. 02-cv-2007 (D.N.J.) (co-lead counsel);

   •   District 1199 Health and Welfare Plan v. Janssen, No. 10-cv-02021 (D.N.J.);

   •   Mike McGrath, Attorney General of the State of Montana v. Janssen, No. CDV-2008-164
       (Montana 1st Judicial District Ct.) (lead counsel);

   •   In re: Metoprolol Succinate End-Payor Antitrust Litigation, No. 06-cv-71 (D. Del.) (co-
       lead counsel);




                                                    15
Case 2:19-cv-14146-KM-ESK Document 38 Filed 05/31/19 Page 16 of 23 PageID: 421




     •   Mark L. Shurtleff, Attorney General of the State of Utah, ex rel. The State of Utah v. Janssen
         Ortho LLC, No. 10-cv-00519 (D. Utah) (lead counsel);

     •   In re Wellbutrin SR Antitrust Litig., No. 04-cv-5898 (E.D. Pa.) (co-lead counsel); and

     •   In re Zetia (Ezetimibe) Antitrust Litigation, No. 18-MD-2836 (E.D. Va).

Additional examples of cases where Mr. Meltzer has had a leadership role include:

            •   In re Bank of New York Mellon Corp. FOREX Transactions Litig., No. 12 MD 2335
                (LAK) (S.D.N.Y.) – appointed as co-lead counsel with Lieff Cabraser Heimann &
                Bernstein, LLP and as a member of plaintiffs’ Executive Committee in an action
                alleging that BNY Mellon secretly manipulated foreign exchange rates charged to
                its custodial clients. The class represented by Kessler Topaz Meltzer & Check
                settled claims for $335 million ($500 million including settlements with
                governmental entities). During the final fairness hearing, Judge Lewis A. Kaplan
                praised counsel for their “wonderful job” and stated that they deserved a “world of
                credit” for their efforts.

            •   CompSource Oklahoma v. BNY Mellon, N.A., No. 08-civ-469 (E.D. Okla.) – served
                as the lead partner in charge of Kessler Topaz Meltzer & Check in its role as co-
                lead counsel on behalf of a class of BNY Mellon’s securities lending clients. The
                action settled for $280 million.

            •   Board of Trustees of the AFTRA Ret. Fund v. JPMorgan Chase Bank, N.A., No. 09-
                cv-00686 (SAS) (S.D.N.Y.) – served as the lead partner in charge of Kessler Topaz
                Meltzer & Check in its role as lead counsel on behalf of a class of JPMorgan’s
                securities lending clients. The action settled for $150 million on the eve of trial.

            •   Transatlantic Holdings, Inc., et al. v. Am. Int’l Grp., Inc., et al., American
                Arbitration Association Case No. 50 148 T 00376 10 – served as the lead trial
                partner in a multiday arbitration proceeding before a retired federal judge resulting
                in an award of $75 million. The claim alleged that American International Group,
                Inc. breached its fiduciary and contractual duties and committed fraud in
                connection with its securities lending program.

E.       Branstetter Stranch & Jennings, PLLC

         Branstetter Stranch & Jennings, PLCC (BSJ) has been appointed to serve as lead counsel

and in other leadership roles in numerous complex consumer fraud, antitrust, and other class

actions including the following:




                                                      16
Case 2:19-cv-14146-KM-ESK Document 38 Filed 05/31/19 Page 17 of 23 PageID: 422




       •   In re Volkswagen “Clean Diesel” MDL (PSC member whose work contributed to
           nationwide class settlements totaling over $15 billion, which is the largest ever
           consumer class settlement);

       •   In re: New England Compounding Pharmacy Product Liability Action, 1:13-md-
           02419 (PSC member involved in securing over $210 million in settlement funds from
           the NECC Bankruptcy Estate and a group of other defendants that resolved claims in
           the Chapter 11 proceeding and lead on all Tennessee litigation which was resolved
           prior to the first bellwether trials);

       •   Dahl v. Bain Capital Partners, LLC, No. 07-cv-1238 (Executive Committee and lead
           on all Tennessee litigation in federal antitrust case challenging bid rigging and market
           allocation in the private equity/leveraged-buyout industry which reached a $590.5
           million settlement with seven defendants just months before trial).

       BSJ and Joe P. Leniski Jr. have extensive experience overseeing pharmaceutical antitrust

cases on behalf of end-payor purchasers. BSJ, and Mr. Leniski personally, was appointed to

serve as Co-Lead Counsel In re Wellbutrin XL Antitrust Litigation (E.D. Penn.) (J. McLaughlin).

Mr. Leniski led all discovery and expert work for BSJ on behalf of the class. BSJ successfully

petitioned for certification of a class of indirect purchasers for a brand and generic version of a

pharmaceutical antidepressant, achieved a $12 million settlement for the that class, and received

praise from the presiding district court judge for its work.

       The Firm also served as Co-Lead Counsel in In re Prograf, Case No. 1:2011-md-02242

(D. Mass) (J. Zobel) and In re: Skelaxin (Metaxalone) Antitrust Litigation, No. 1:12-cv-194

(E.D. Tenn.) (J. Collier). In Prograf, a nationwide antitrust action against Astellas Pharma, Inc.,

Mr. Leniski led the end-payors’ discovery and expert work. The case obtained class certification

and survived summary judgment. Prior to trial the parties reached a multi-million dollar

settlement. In Skelaxin, Mr. Leniski headed all discovery and expert work on behalf of the end-

payor class. The case settled on a class-wide basis for over $9 million. BSJ has also served as

lead counsel in the antitrust actions Plumbers & Pipefitters Local 572 Health & Welfare Fund et

al. v. Bristol-Myers Squibb Co. (Davidson County, Tennessee) (J. Shipley), Sherwood et al. v.




                                                     17
Case 2:19-cv-14146-KM-ESK Document 38 Filed 05/31/19 Page 18 of 23 PageID: 423




Microsoft Corporation (Davidson Circuit, Tennessee) (Judge Kurtz), and Lankford v. Dow

Chemical et al., No. 04-1517 (Davidson Circuit, Tennessee) (Judge Shipley). BSJ has also

assumed a leadership role on the executive committees in In re: Loestrin 24 Fe Antitrust

Litigation (D.R.I.) (J. Smith) and In re: Lipitor Antitrust Litigation (D.N.J) (J. Sheridan).

         In addition to his work on the cases listed above, Mr. Leniski has been personally

appointed Lead or Co-Lead Counsel in several class actions which were brought to successful

resolutions, including In re: Reciprocal of America (ROA) Sales Practices Litigation (W.D.

Tenn.) (J. Breen); Davis Neurology, P.A. v. Dental Equities LLC, d/b/a Peer United et al., (E.D.

Ark.) (J. Miller); and Irika Skeete et al. v. RePublic Schools Nashville, (M.D. Tenn.) (J.

Crenshaw).25

                                      III.    CONCLUSION

         For these reasons, and as set forth in the accompanying Proposed Order, the purchasers

respectfully request that this Court appoint Thomas Sobol and Lauren Barnes of Hagens Berman

Sobol Shapiro LLP, James Dugan of The Dugan Law Firm, Sharon Robertson of Cohen Milstein

Sellers & Toll PLLC, Joseph Meltzer of Kessler Topaz Meltzer & Check, LLP, and Joe Leniski

of Branstetter, Stranch & Jennings, PLLC, each be appointed as co-lead counsel for the proposed

class.26 The purchasers further propose that Thomas Sobol and Lauren Barnes of Hagens Berman




     More information about the cases and accomplishments of BSJ can be found in its Firm
    25

Resume attached as Exhibit E.
    26
       Lead plaintiffs may retain multiple firms as co-lead counsel. In re Merck & Co. Sec. Litig.,
432 F.3d 261, 267 (3d Cir. 2005); see also In re Municipal Derivatives Antitrust Litig., 252
F.R.D. 184, 186-87 (S.D.N.Y. 2008) (recognizing that appointment of multiple firms as class
counsel is appropriate where those firms have expended time and resources identifying and
investigating the alleged violations and the class litigation would benefit from the collective
resources of those firms).



                                                     18
Case 2:19-cv-14146-KM-ESK Document 38 Filed 05/31/19 Page 19 of 23 PageID: 424




Sobol Shapiro LLP and Sharon Robertson of Cohen Milstein Sellers & Toll PLLC be appointed

as co-chairs of the co-lead counsel committee.

Dated: May 31, 2019                       Respectfully submitted,

                                           /s/William H. Monroe, Jr.
                                           William H. Monroe, Jr. (VSB No. 27441)
                                           Marc C. Greco (VSB No. 41496)
                                           Kip A. Harbison (VSB No. 38648)
                                           Michael A. Glasser (VSB No. 17651)
                                           William D. Moore, III (VSB No. 77097)
                                           Anders T. Sleight (VSB No. 84458)
                                           GLASSER AND GLASSER, P.L.C.
                                           Crown Center, Suite 600
                                           580 East Main Street
                                           Norfolk, VA 23510
                                           Telephone: (757) 625-6787
                                           Facsimile: (757) 625-5959
                                           bill@glasserlaw.com
                                           marcg@glasserlaw.com
                                           kip@glasserlaw.com
                                           michael@glasserlaw.com
                                           wmoore@glasserlaw.com
                                           asleight@glasserlaw.com

                                           Local Counsel for Plaintiffs Louisiana Health
                                           Service & Indemnity Company d/b/a Blue Cross and
                                           Blue Shield of Louisiana, HMO Louisiana, Inc. and
                                           the Proposed Class

                                           Thomas M. Sobol
                                           Lauren G. Barnes
                                           Gregory T. Arnold
                                           Bradley J. Vettraino
                                           HAGENS BERMAN SOBOL SHAPIRO LLP
                                           55 Cambridge Parkway, Suite 301
                                           Cambridge, MA 02142
                                           Telephone: (617) 482-3700
                                           Facsimile: (617) 482-3003
                                           tom@hbsslaw.com
                                           lauren@hbsslaw.com
                                           grega@hbsslaw.com
                                           bradleyv@hbsslaw.com




                                                  19
Case 2:19-cv-14146-KM-ESK Document 38 Filed 05/31/19 Page 20 of 23 PageID: 425




                                  James R. Dugan II (pro hac vice forthcoming)
                                  David S. Scalia (pro hac vice forthcoming)
                                  THE DUGAN LAW FIRM, LLC
                                  One Canal Place, Suite 1000
                                  365 Canal Street
                                  New Orleans, LA 70130
                                  Telephone: (504) 648-0180
                                  Facsimile: (504) 648-0181
                                  jdugan@dugan-lawfirm.com
                                  dscalia@dugan-lawfirm.com

                                  Counsel for Plaintiffs Louisiana Health Service &
                                  Indemnity Company d/b/a Blue Cross and Blue Shield
                                  of Louisiana, HMO Louisiana, Inc. and the Proposed
                                  Class

                                  Allison N. Pham
                                  Jessica Chapman
                                  Charles A. O’Brien
                                  LOUISIANA HEALTH SERVICE & INDEMNITY
                                  COMPANY, D/B/A BLUE CROSS AND BLUE
                                  SHIELD OF
                                  LOUISIANA
                                  5525 Reitz Avenue
                                  P.O. Box 98029
                                  Baton Rouge, LA 70809
                                  Telephone: (225) 295-2199
                                  Facsimile: (225) 297-2760

                                  Counsel for Plaintiffs Louisiana Health Service &
                                  Indemnity Company d/b/a Blue Cross and Blue Shield
                                  of Louisiana, HMO Louisiana, Inc.


                                  Sharon K. Robertson (pro hac vice forthcoming)
                                  Donna M. Evans (pro hac vice forthcoming)
                                  COHEN MILSTEIN SELLERS & TOLL PLLC
                                  88 Pine Street, 14th Floor
                                  New York, NY 10005
                                  Telephone: (212) 838-7797
                                  Facsimile: (212) 838-7745
                                  srobertson@cohenmilstein.com
                                  devans@ cohenmilstein.com

                                  Christopher J. Cormier (pro hac vice forthcoming)
                                  BURNS CHAREST LLP




                                         20
Case 2:19-cv-14146-KM-ESK Document 38 Filed 05/31/19 Page 21 of 23 PageID: 426




                                  5290 Denver Tech Center Pkwy., Suite 150
                                  Greenwood Village, Colorado 80111
                                  Tel: (720) 630-2092
                                  ccormier@burnscharest.com

                                  Warren T. Burns (pro hac vice forthcoming)
                                  Spencer Cox
                                  BURNS CHAREST LLP
                                  900 Jackson Street, Suite 500
                                  Dallas, Texas 75201
                                  Tel: (469) 904-4550
                                  wburns@burnscharest.com
                                  scox@burnscharest.com

                                  Amanda Klevorn (pro hac vice forthcoming)
                                  BURNS CHAREST LLP
                                  65 Canal Street, Suite 1170
                                  New Orleans, Louisiana 70130
                                  Tel: (504) 799-2845
                                  lwright@burnscharest.com

                                  Counsel for Plaintiff the Mayor and City Council of
                                  Baltimore and the Proposed Class

                                  Andre M. Davis (Pro hac vice forthcoming)
                                  Suzanne Sangree (Pro hac vice forthcoming)
                                  City of Baltimore Department of Law
                                  City Hall, Room 109
                                  100 N. Holiday Street
                                  Baltimore, MD 21202
                                  Telephone: (443) 388-2190
                                  Andre.Davis@baltimorecity.gov
                                  Suzanne.Sangree2@baltimorecity.gov

                                  Counsel for Plaintiff the Mayor and City Council of
                                  Baltimore

                                  Joseph H. Meltzer
                                  Terence S. Ziegler
                                  Donna Siegel Moffa
                                  KESSLER TOPAZ MELTZER & CHECK LLP
                                  280 King of Prussia Road
                                  Radnor, PA 19087
                                  Telephone: (610) 667-7706
                                  Facsimile: (610) 667-7056
                                  jmeltzer@ktmc.com




                                         21
Case 2:19-cv-14146-KM-ESK Document 38 Filed 05/31/19 Page 22 of 23 PageID: 427




                                  tziegler@ktmc.com
                                  dmoffa@ktmc.com

                                  Counsel for Plaintiff Iron Workers District Council
                                  (Philadelphia and Vicinity) Health Benefit Plan and
                                  the Proposed Class

                                  Joe P. Leniski, Jr.
                                  J. Gerard Stranch, IV
                                  James G. Stranch, III
                                  BRANSTETTER, STRANCH & JENNINGS, PLLC
                                  223 Rosa Parks Ave. Suite 200
                                  Nashville, TN 37203
                                  Telephone: 615/254-8801
                                  Facsimile: 615/255-5419
                                  joeyl@bsjfirm.com
                                  gerards@bsjfirm.com
                                  jims@bsjfirm.com
                                  *Pro hac vice motions pending

                                  Counsel for Kentucky Laborers District Council
                                  Health and Welfare Fund and the Proposed Class




                                         22
Case 2:19-cv-14146-KM-ESK Document 38 Filed 05/31/19 Page 23 of 23 PageID: 428




                                    CERTIFICATE OF SERVICE



       I hereby certify that on May 31, 2019, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which will send a notification of such filing (NEF) to all

counsel of record who have made a formal appearance.

Dated: May 31, 2019                                  /s/ William H. Monroe, Jr.
                                                     William H. Monroe, Jr. (VSB No. 27441)




                                                    23
